STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

NIGIER      FOWLER                                                                      NO.     2022   CW        0384

VERSUS


DEQUINCY       RESHOWN            WILLIAMS                                                     J[TNE 241 2022



In   Re:       Nigier              Fowler,        applying          for     supervisory         writs,           Family
                Court            Judicial         District          Court,        Parish        of    East        Baton
                Rouge,            No.     228291.




BEFORE:        WHIPPLE,                C. J.,    PENZATO       AND    WOLFE,       JJ.


        WRIT      GRANTED          WITH         ORDER.        The    family       court' s      March       8,     2022
order
           denying           the       motion     to        proceed       in    forma    pauperis       filed           by
Nigier      Fowler          is    vacated.             It    does   not        appear    that   mover,           Nigier
Fowler,      or        her       counsel        were        properly       served       with    notice       of     the

hearing      on        the       motion         held     on    March       8,    2022.         This    matter           is
remanded to the family court for further proceedings.

                                                             VGW

                                                             AHP
                                                              EW




COURT      OF APPEAL,             FIRST     CIRCUIT




      DEPUTY       C    E    K    OF    COURT
             FOR       THE       COURT